Title: From Thomas Jefferson to David Gelston, 8 March 1806
From: Jefferson, Thomas
To: Gelston, David


                        
                            Sir
                     
                            Washington Mar. 8. 06.
                        
                        I recieved in due time your favor announcing the shipment of one of the pipes of wine from mr Jarvis for
                            this place, and I have heard of it’s safe arrival at Alexandria. I now inclose a draught of the bank of the US.
                            of this place on that at N. York for 51.48 D the sum you had been so kind as to advance for me on it. Accept my
                            salutations & assurances of esteem & respect
                        
                            Th: Jefferson
                            
                        
                    